COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THE STATE OF TEXAS,                            §               No. 08-15-00342-CR

                      State,                    §                  Appeal from the

 v.                                             §                 41st District Court

 LINDSEY HRADEK,                                §             of El Paso County, Texas

                       Appellee.                §               (TC# 20130D00417)

                                             §
                                           ORDER

       The Court GRANTS the Motion for Extension of Time to File Findings of Fact and

Conclusions of Law in reference to this Court’s order of June 1, 2016. The trial court is directed

to file written findings of fact and conclusions of law with the District Clerk of El Paso County

on or before September 14, 2016. The District Clerk of El Paso County is directed to prepare

and file a supplemental clerk’s record containing the findings of fact and conclusions of law with

the Clerk of this Court on or before September 21, 2016.

       IT IS SO ORDERED this 17th day of August, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.